DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the After Final Amendment filed on 1/7/2022.

Terminal Disclaimer
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,289,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reason for Allowance

Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed a method to monitor integrity of webpages. The method may include obtaining a destination of outgoing network traffic resulting from rendered code of a webpage. The rendered code may be generated using source code of the webpage that is obtained in response to a request to a webserver that hosts the webpage. The method may also include obtaining a previous destination of previous outgoing network traffic resulting from previous rendered code of the webpage. The previous rendered code may be generated before the request is sent to the webserver for the source code used to generate the rendered code. The method may also include comparing the destination and the previous destination to determine a change in 

The closest prior art, as previously recited, are Hill et al. (US 9,479,519 B1), Lee et al. (US 2017/0034195 A1) and Boesgaard (US 2012/0222127 A1) in which, Hill discloses techniques and solutions are described for detecting potential problems with web pages. For example, a web page can be analyzed (e.g., during loading of the web page) to determine statistics, such as size and structure statistics. The web page can be compared, using the statistics, to a statistical model representing the web page to determine if the web page is consistent with the statistical model. The statistical model can be created from previous page loads of the web page. Problems such as web page spoofing can be detected if the same web page content (e.g., content with a high degree of statistical similarity) is obtained from two different web sites. For example, a web page that is retrieved from one web site that matches a statistical model representing the same web page from another web site can indicate a spoofed web page; and in which Lee teaches an apparatus and method for detecting abnormal connection behavior are disclosed. The apparatus for detecting abnormal connection behavior includes a data extraction unit, a data storage unit, and a detection unit. The data extraction unit collects network data transmitted and received over a network including a plurality of hosts, and extracts data required for the detection of abnormal connection behavior from the network data. The data storage unit stores the extracted data required for the detection of abnormal connection behavior. The detection unit detects abnormal connection behavior based on characteristic factors corresponding to the stored data required for the detection of abnormal connection behavior and characteristic factors corresponding to malicious behavior; and in which Boesgaard teaches a 

However, none of Hill et al. (US 9,479,519 B1), Lee et al. (US 2017/0034195 A1) and Boesgaard (US 2012/0222127 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claims 1, 11 and 21.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 11: obtaining, at a computing system, a final network destination of outgoing network traffic resulting from rendered code of a webpage, the rendered code generated using source code of the webpage that is obtained in response to a request to a webserver that hosts the webpage and using remotely called code referenced in the source code, wherein the rendered code is finalized instructions to layout presentation of the webpage and the rendered code includes elements not represented in the remotely called code and the source code without parsing and/or executing the remotely called code and the source code ; obtaining, at the computing system, a previous final network destination of previous outgoing network traffic resulting from previous rendered code of the webpage, the previous rendered code generated before the request is sent to the webserver for the source code used to generate the rendered code; comparing, at the computing system, the final network destination and the previous final network destination to determine a change in integrity of security of the webpage; and in response to the change in the integrity of security of the webpage, generating an alert regarding the integrity of security of the webpage; and none of the cited prior art teaches or suggest the steps of Claim 21:  obtaining a final network destination of outgoing network traffic resulting from rendered code of a webpage, the rendered code generated using source code of the webpage that is obtained in response to a request to a webserver that hosts the webpage and using remotely called code referenced in the source code and the rendered code being finalized instructions to layout presentation of the webpage and including elements not represented in the remotely called code and the source code without parsing and/or executing the remotely called code, wherein the obtaining the final network destination includes capturing the outgoing network traffic resulting from the rendered code of the webpage by a proxy computing system through which the outgoing network traffic passes; obtaining a previous final network destination of previous outgoing network traffic resulting from previous rendered code of the webpage, the previous rendered code generated before the request is sent to the webserver for the source code used to generate the rendered code; Page 6 of 9Application No. 16/410,751 Attorney Docket Number S1684.10003US01 Responsive to Office Action dated October 7, 2021comparing the final network destination and the previous final network destination to determine a change in integrity of security of the webpage; and in response to the change in the integrity of security of the webpage, generating an alert regarding the integrity of security of the webpage.

Therefore the claims are allowable over the cited prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439